84 F.2d 993 (1936)
CENTRAL HANOVER BANK & TRUST COMPANY, as Trustee, Plaintiff-Appellee,
v.
SIEMENS & HALSKE AKTIENGESELLSCHAFT and Siemens Schuckertwerke, Gesellschaft Mit Beschrankter Haftung, Defendants-Appellants.
No. 439.
Circuit Court of Appeals, Second Circuit.
June 22, 1936.
Cravath, deGersdorff, Swaine & Wood, of New York City (William D. Whitney, of New York City, of counsel), for appellants.
Larkin, Rathbone & Perry, of New York City (A. M. Lewis and Charles B. McGroddy, Jr., both of New York City, of counsel), for appellee.
Thomas F. Murphy, of New York City, amicus curiæ.
Before MANTON, SWAN, and CHASE, Circuit Judges.
PER CURIAM.
Order affirmed on opinion below. 15 F. Supp. 937.